 1   DAYLE ELIESON
     United States Attorney
 2   District of Nevada
 3   ELIZABETH FIRER
     Special Assistant United States Attorney
 4            160 Spear Street, Suite 800
              San Francisco, CA 94105
 5            Phone: 415-977-8937
              Email: Elizabeth.Firer@ssa.gov
 6

 7   Attorneys for Defendant

 8
                                    UNITED STATES DISTRICT COURT
 9
                                    DISTRICT OF NEVADA (LAS VEGAS)
10
     SAM CEASARIO,                                   )
11                                                   ) Case No. 2:18-cv-00336-JAD-CWH
            Plaintiff,                               )
12                                                   )
                    v.                               )       UNOPPOSED MOTION FOR
13                                                   )           EXTENSION OF TIME
     NANCY BERRYHILL,                                )             (THIRD REQUEST)
14   Acting Commissioner of Social Security,         )
                                                     )
15          Defendant.                               )
                                                     )
16

17          Defendant Nancy Berryhill, Acting Commissioner of Social Security (“Defendant”) respectfully
18   requests for the second time that the Court extend the time for Defendant to file her Cross-Motion for
                                                                           2019
19   Summary Judgment and Memorandum in Support, due on January 3, 2018, by 14 days, through and
                           2019
20   including January 17, 2018.
21          An extension of time is needed in order to prepare Defendant’s brief because the attorney
22   responsible for drafting the brief is required to go through in-house reviews for newer attorneys and the
23   attorney responsible for reviewing the brief is out on unexpected medical leave. This request is made in
24   good faith with no intention to unduly delay the proceedings.
25

26



                                                        -1-
 1          Counsel for Defendant conferred with Plaintiff’s counsel’s office on January 3, 2019. Plaintiff’s

 2   counsel does not oppose this motion.

 3          Respectfully submitted this 3rd day of January 2019.
 4
                                                         DAYLE ELIESON
 5                                                       United States Attorney
 6                                                       /s/ Elizabeth Firer
                                                         ELIZABETH FIRER
 7                                                       Special Assistant United States Attorney
 8

 9   S. WYETH MCADAM
     Of Counsel
10

11                                                       IT IS SO ORDERED:
12

13                                                       CARL W. HOFFMAN
                                                         UNITED STATES MAGISTRATE JUDGE
14

15                                                                   January 4, 2019
                                                         DATED:
16

17

18

19

20

21

22

23

24

25

26



                                                       -2-
